Case 2:18-cv-07241-CAS-PLA Document 141 Filed 07/02/21 Page 1 of 4 Page ID #:5291



     1   JENNER & BLOCK LLP
         Andrew J. Thomas (Cal. Bar No. 159533)
     2   ajthomas@jenner.com
         Alexander M. Smith (Cal. Bar No. 295187)
     3   asmith@jenner.com
         Andrew G. Sullivan (Cal. Bar No. 301122)
     4   agsullivan@jenner.com
         Anna K. Lyons (Cal. Bar No. 324090)
     5   alyons@jenner.com
         633 West 5th Street, Suite 3600
     6   Los Angeles, CA 90071
         Telephone: (213) 239-5100
     7   Facsimile: (213) 239-5199
     8   Attorneys for All Defendants
     9
   10                   IN THE UNITED STATES DISTRICT COURT
   11                FOR THE CENTRAL DISTRICT OF CALIFORNIA
   12
   13    KEVIN RISTO, on behalf of himself      Case No. 2:18-cv-07241-CAS-PLA
   14    and all others similarly situated,     Class Action
   15                   Plaintiff,              DECLARATION OF ANDREW G.
                                                SULLIVAN IN SUPPORT OF
   16    vs.                                    DEFENDANTS’ OPPOSITONS TO
   17                                           PLAINTIFF’S MOTIONS IN LIMINE
         SCREEN ACTORS GUILD-
   18    AMERICAN FEDERATION OF
         TELEVISION AND RADIO                   Hearing Date:       July 19, 2021
   19    ARTISTS, a Delaware corporation; et    Hearing Time:       11:00 a.m.
   20    al.                                    Courtroom:          8D (Telephonic)
   21                   Defendants.
   22                                           [Defendants’ Opposition to Plaintiff’s
   23                                           Motions In Limine, filed concurrently.]

   24
   25
   26
   27
   28

                                DECLARATION OF ANDREW G. SULLIVAN
         3038860
Case 2:18-cv-07241-CAS-PLA Document 141 Filed 07/02/21 Page 2 of 4 Page ID #:5292



     1                      DECLARATION OF ANDREW G. SULLIVAN
     2             I, Andrew G. Sullivan, declare as follows:
     3             1.    I am admitted to practice law in the State of California and am an
     4   attorney in the law firm of Jenner & Block, LLP (“Jenner & Block”), which serves
     5   as counsel of record for Defendants Screen Actors Guild-American Federation of
     6   Television and Radio Artists (“SAG-AFTRA”), American Federation of Musicians
     7   of the United States and Canada (“AFM”), Raymond M. Hair, Jr., Tino Gagliardi,
     8   Duncan Crabtree-Ireland, Stefanie Taub, Jon Joyce, and Bruce Bouton
     9   (collectively, “Defendants”). I submit this declaration in support of Defendants’
   10    Oppositions to Plaintiff’s Motions in Limine. If called to testify, I could and would
   11    testify as to the following based on personal knowledge.
   12              2.    Attached hereto as Exhibit 1 is a true and correct copy of the expert
   13    report of Defendants’ expert witness David Nolte, served on Plaintiff.
   14              3.    Attached hereto as Exhibit 2 is a true and correct copy of excerpts of
   15    the transcript of the deposition of David Nolte, which was taken on April 27, 2021.
   16              4.    Attached hereto as Exhibit 3 is a true and correct copy of excerpts of
   17    the transcript of the deposition of Stephanie Taub, which was taken on October 20,
   18    2020.
   19              5.    Attached hereto as Exhibit 4 is a true and correct copy of excerpts of
   20    the transcript of the deposition of Kevin Risto, which was taken on January 29,
   21    2021.
   22              6.    Attached hereto as Exhibit 5 is a true and correct copy of excerpts of
   23    the “Amended Responses of Defendant Stephanie Taub to Plaintiff’s First Set of
   24    Interrogatories.”
   25              7.    Attached hereto as Exhibit 6 is a true and correct copy of excerpts of
   26    the transcript of the deposition of Julie Sandell, which was taken on December 9,
   27    2020.
   28

                                                     1
                                     DECLARATION OF ANREW G. SULLIVAN
         3038860
Case 2:18-cv-07241-CAS-PLA Document 141 Filed 07/02/21 Page 3 of 4 Page ID #:5293



     1             8.    Attached hereto as Exhibit 7 is a true and correct copy of excerpts
     2 from the rough transcript of the deposition of Julie Sandell, which was taken on
     3 June 29, 2021. This transcript has not yet been finalized or otherwise certified by
     4 the court reporter who produced it. I was present at this deposition and attest that
     5 the excerpted portions accurately reflect the substance of Ms. Sandell’s relevant
     6 testimony.
     7             9.    Attached hereto as Exhibit 8 is a true and correct copy of Defendants’
     8 Privilege Log.
     9             10.   Attached hereto as Exhibit 9 is a true and correct copy of excerpts of
    10 the transcript of the deposition of Duncan Crabtree-Ireland, which was taken on
    11 February 16, 2021.
    12             11.   Attached hereto as Exhibit 10 is a true and correct copy of excerpts of
    13 the transcript of the deposition of Ray Hair, which was taken on February 24, 2021.
    14             12.   Attached hereto as Exhibit 11 is a true and correct copy of Plaintiff’s
    15 Subpoena to Patricia Polach, dated October 22, 2020.
    16             13.   Attached hereto as Exhibit 12 is a true and correct copy of Plaintiff’s
    17 Subpoena to Bredhoff & Kaiser, PLLC, dated October 22, 2020.
    18             14.   Attached hereto as Exhibit 13 is a true and correct copy of a letter from
    19 Mariana A. McConnell to Defendants regarding discovery of communications with
    20 Patricia Polach, dated December 24, 2020.
    21             15.   Attached hereto as Exhibit 14 is a true and correct copy of the expert
    22 CV of Defendants’ expert witness David Nolte, served on Plaintiff.
    23             16.   I supervised the collection and production of documents from the Fund
    24 in response to the Plaintiff’s requests for production of documents in this action. In
    25 response to discovery requests from Plaintiff, Defendants have produced all non-
    26 privileged documents relating to the preparation of the 50-song exercise (totaling
    27 more than 400 documents). Plaintiff had the opportunity to depose Ms. Sandell on
    28 June 29, 2021, regarding this subject as the Court directed.

                                                      2
                                    DECLARATION OF ANDREW G. SULLIVAN
         3038860
Case 2:18-cv-07241-CAS-PLA Document 141 Filed 07/02/21 Page 4 of 4 Page ID #:5294



     1             17.   On March 6, 2021, Defendants produced documents summarizing the
     2 results of the 50-song exercise managed by Julie Sandell, identified with Bates label
     3 DEFS_00042027.
     4             18.   Plaintiff had the opportunity to depose Defendants’ expert, David
     5 Nolte, on April 27, 2021, regarding the conclusions he drew from the results of the
     6 50-song exercise managed by the Fund.
     7             I declare under penalty of perjury under the laws of the United States of
     8 America that the foregoing is true and correct.
     9             Executed this 2nd day of July, 2021.
    10
    11
                                                  _________________________
    12                                             Andrew G. Sullivan
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                     3
                                    DECLARATION OF ANDREW G. SULLIVAN
         3038860
